Citation Nr: 1452500	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  10-28 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to initial evaluations in excess of 10 percent for right knee disability (currently assigned three separate, 10-percent disability ratings for symptomatic removal of semilunar cartilage, lateral instability, and limitation of flexion), on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to November 1996.

This matter comes to the Board of Veterans' Appeal (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The RO granted service connection for a right knee disability and assigned an initial 10 percent evaluation therefor under Diagnostic Code 5259 (pertaining to symptomatic removal of semilunar cartilage), effective February 23, 2009.

In March 2012, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing held at the RO.  A transcript of that hearing has been prepared and associated with the claims file.

In April 2013, the Board remanded the case to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  In August 2013, while the case was in remand status, the AMC, in pertinent part, granted two additional, separate, 10-percent ratings for the right knee under Diagnostic Codes 5257 (pertaining to lateral instability) and 5260 (pertaining to limitation of flexion), effective May 17, 2013.

In January 2014, the Board denied higher initial schedular evaluations for the Veteran's right knee disability under all applicable diagnostic codes.  The matter of the Veteran's entitlement to initial evaluations in excess of 10 percent for right knee disability, on an extraschedular basis, was remanded to the agency of original jurisdiction for referral to the Director of the Compensation Service for consideration under the provisions of 38 C.F.R. § 3.321(b)(1).

In May 2014, the Director of the Compensation Service determined that an extraschedular rating was not warranted.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in the electronic files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

In May 2014, the Director of the Compensation Service determined that higher evaluations for the Veteran's right knee disability were not warranted on an extraschedular basis; there is no suggestion that the determination was based on an inaccurate factual premise.


CONCLUSION OF LAW

The Board has no authority to disturb the determination by the Director of the Compensation Service that an extraschedular evaluation is not warranted.  38 U.S.C.A. §§ 1155, 7104, 7105 (West 2014); 38 C.F.R. § 3.321 (2014); Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the law, compensation may be awarded to a veteran where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To determine the level of compensation due for such disability, Congress granted VA the authority "to adopt and apply a schedule of ratings of reductions in earning capacity from specific injuries or combination of injuries," based upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).

Under that authority, VA has established a rating schedule that is "primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service."  38 C.F.R. § 4.1 (2014).  Once a disability has been found to be service connected, VA applies the criteria set out in diagnostic codes contained in the rating schedule to assign a percentage of disability that "represent[s] as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations."  Id.  The ultimate percentage rating assigned to a veteran is "considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of the disability."  Id.

Generally, evaluating a disability under either the corresponding or analogous diagnostic code(s) is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, in exceptional cases, VA has authorized the assignment of extraschedular ratings, with the following guidance:

To accord justice . . . to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

38 C.F.R. § 3.321(b)(1) (2014).

VA's General Counsel has stated that consideration of an extraschedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

When either a claimant or the evidence of record suggests that a schedular rating may be inadequate, the Board must specifically adjudicate the issue of whether referral for an extraschedular rating is warranted.  See Colayong v. West, 12 Vet. App. 524, 536 (1999).  The United States Court of Appeals for Veterans Claims (Court) has explained that "[t]he determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

First, the RO or the Board must determine whether the schedular rating criteria are adequate.  In this regard, the Court has held that inadequacy in the rating schedule cannot be established solely by showing a gap between the Veteran's income and the income of similarly qualified workers in his field, and that the actual wages or income earned by a particular veteran are not considered relevant to the calculation of the average impairment of earning capacity caused by a disability.  Id. at 116.  The Court has also observed that, given that the average impairment of earning capacity is the standard, within the rating schedule, many veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average as a result of their disability, and that extraschedular consideration cannot be used to undo the approximate nature that results from the rating system based on average impairment of earning capacity authorized by Congress.  Id.

Rather, in determining whether the schedular rating criteria are adequate, the RO or the Board must determine whether the criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, and no referral is required.  Id.

However, if the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  If so, the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis; determining whether, to accord justice, the claimant's disability picture requires assignment of an extraschedular rating.  Id.

In the present case, as noted in the Board's January 2014 remand, the evidence indicates that the Veteran's right knee disability has significant effects on his occupation.  Specifically, a May 2013 VA examiner found that the Veteran's knee disability impacted his ability to work, noting that the Veteran reported being kicked off a more elite work unit after surgery on the knee in 2008; that he had severe knee pain after performing duties requiring a lot of walking; and that he had lost five days of work that year due to problems with his knee.  During his March 2012 Board hearing, the Veteran made similar reports.  Accordingly, at the Board's direction, his claim was referred to the Director of the Compensation Service for consideration of an extraschedular evaluation.  As set forth above, this action presupposes that the first two Thun elements were met.

As noted above, the Director of the Compensation Service determined in May 2014 that higher evaluations for the Veteran's right knee disability were not warranted on extraschedular basis.  The Director concluded, in part, that the Veteran had nearly full range of motion in the knee, that he had only minor instability; that he only occasionally required a brace; and that he was able to maintain full-time employment that involved repetitive use of the joint.  There is no suggestion, by the Veteran or otherwise, that the Director's determination was based on an inaccurate factual premise.  To the contrary, it appears clear from the face of the Director's decision that it was based on a full review of the relevant evidence in the claims file.

Under the circumstances of this case, the Board has no authority to award a higher rating on an extra-schedular basis or to compel the Director of Compensation (or the Under Secretary for Benefits) to do so.   The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) addressed this matter when it reviewed and affirmed the Court's Thun decision.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Significantly, the Federal Circuit's Thun decision was subsequent to the Court's decision in Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).

The Federal Circuit expressly stated that "only the Under Secretary [for Benefits] and the Director [of Compensation] have the authority to award an extra-schedular rating . . . ."  Thun, 572 F.3d at 1370.  The Federal Circuit found that, at a minimum, the ROs and the Board were intended to play some role in evaluating a claim for an extra-schedular rating.  Id.  However, "[p]ermitting the regional offices and the Board to issue a 'field station submission' in which they recommended extra-schedular consideration still reserves to the Under Secretary and the Director the ultimate authority to 'approve' those recommendations based on whether the Veteran should receive an extra-schedular rating 'to accord justice.'" Id.

The Federal Circuit, in fact, stated that the Court had held that "while the Under Secretary for Benefits and the Director of the Compensation [Service] are the only individuals authorized to assign an extra-schedular rating, [ROs] and the Board of Veterans' Appeals may conduct initial screening of disability claims and may refer . . . only those claims that meet two of the three regulatory criteria for extra-schedular consideration."  Thun, 572 F.3d at 1367 (citing Thun, 22 Vet. App. at 111).  Lastly, the Federal Circuit stated that its interpretation did not restrict the opportunity for judicial review.  "If the regional office or the Board makes factual findings adverse to the claimant with regard to the extra-schedular claim, those findings will be reviewable by the Veterans Court . . . just as would be the case if those findings were made by the Under Secretary or the Director."  Thun, 572 F.3d at 1371.

Given the Federal Circuit's interpretation of the extra-schedular provisions of 38 C.F.R. § 3.321(b), only the Director of the Compensation Service or Under Secretary for Benefits has the authority to award an extra-schedular rating.  The Board possesses no such authority; be it in the first instance or any instance.  The Court, in Anderson, indicated that the Board may have purview over the third Thun element.  See Anderson, 22 Vet. App. at 428-29.  However, as noted previously, Anderson was decided before the Federal Circuit affirmed the Court's Thun case and interpreted its meaning as well as that of 38 C.F.R. § 3.321(b).

The concurrence opinion in Anderson, although addressing a different aspect of the extra-schedular process, provides some insight into why the Federal Circuit's holding is the appropriate result.  The concurrence noted that the delegation of authority for the Director of the Compensation Service to assign an extra-schedular rating is appropriate, given that the Director has been delegated the authority to draft the rating schedule, based on "as far as practicable, upon average impairments of earning capacity resulting from such injuries in civil occupations."  Anderson, 22 Vet. App. at 431 (Schoelen, J., concurring) (citing 38 U.S.C. §§ 501(a), 1155; 38 C.F.R. §§ 2.6(b)(1), 3.100).  "This makes the Director of [the Compensation Service] uniquely suited to determining what extra-schedular rating level is warranted.  On the other hand, the RO and the Board have expertise in applying facts of each respective case to the rating schedule."  Id. (citing Moore v. Nicholson, 21 Vet. App. 211, 218 (2007)).

The role of the Board is to apply the laws and regulations to the facts of the case.  See 38 U.S.C.A. § 7104 (West 2014).  The provisions of 38 C.F.R. § 3.321(b) allow that an extra-schedular rating will be assigned so as to "accord justice."  The Board, however, does not address such matters except in the limited application of the first two steps as set forth in Thun.  The authority to decide the equitable question set forth in the third step in Thun-the assignment of ratings necessary to accord justice-is entrusted to the Director or Under Secretary, not the Board.  Cf. Harvey v. Brown, 6 Vet. App. 416, 425 (1994) (only the Secretary, and not the Court or the Board, has the authority to award equitable relief under 38 U.S.C.A. § 503(a)).

In sum, with respect to the assignment of an extra-schedular rating to "accord justice" (i.e., equity), only the Under Secretary for Benefits and the Director of the Compensation Service have been delegated the authority to award such a rating.  Thun, 572 F.3d at 1370.  In the Veteran's case, because the Board does not possess the authority to make an equitable determination by awarding an extra-schedular rating, and in light of the conclusion of the Director of the Compensation Service, further consideration by the Board of an extra-schedular rating is not permissible.

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)). The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants.  However, the provisions of the VCAA have no effect on an appeal where, as here, the law, and not the underlying facts or development of the facts, is dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).


ORDER

The appeal with respect to entitlement to initial evaluations in excess of 10 percent for right knee disability, on an extraschedular basis, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


